 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, Jr.,                                 Case No. 1:20-cv-00146-NONE-BAM (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S SECOND
                                                         MOTION FOR SETTLEMENT
13           v.                                          CONFERENCE AND MOTION TO APPOINT
                                                         COUNSEL
14    KVSP ADA #1824, PANEL(S), et al.,
                                                         (ECF No. 16)
15                       Defendants.
16

17          Plaintiff Billy Driver, Jr. (“Plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s second motion requesting that the Court set this

20   case for a settlement conference and appoint counsel to conduct the settlement conference on his

21   behalf, filed March 2, 2020. (ECF No. 16.)

22          As explained in the Court’s prior order, which was originally served on February 21,

23   2020, and re-served on March 2, 2020, Plaintiff’s request for a settlement conference is

24   premature, and Plaintiff did not present the exceptional circumstances required for the Court to

25   find appointment of counsel appropriate in this instance. (ECF No. 11.) As Plaintiff’s renewed

26   motion sets forth no further arguments in support of his requests, the motion is denied on the

27   same basis.

28   ///
                                                         1
 1        Accordingly, IT IS HEREBY ORDERED as follows:

 2     1. Plaintiff’s motion for settlement conference, (ECF No. 16), is DENIED as premature; and

 3     2. Plaintiff’s motion for counsel, (ECF No. 16), is DENIED, without prejudice.

 4
     IT IS SO ORDERED.
 5

 6     Dated:   March 9, 2020                            /s/ Barbara   A. McAuliffe          _
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
